 In the Matterof ENDICOTT FORGING&MANUFACTURINGCo.,andNATIONAL DIE SINKERS CONFERENCECase No. R-19/5.-Decided January 05, 1941Jurisdiction:drop forgings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.Unit Appropriatefor CollectiveBargaining:all employees engaged in work ondies or parts of dies used to complete forgings, including apprentices andexcluding laborers and maintenance employees.Mr. Frank J. Mangan,of Binghamton, N. Y., for the Company.Mr. J. G. Heiner,of Cleveland, Ohio, for the International Asso-ciation of Machinists on behalf of the Union.Mr. Lester M. Shearer,of Canton, Ohio, for the Union.Mr. John Bebel,of Endicott, N.'Y., for the Committee.Mrs. Mary Metlay Kaufman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 29, 1940, National Die Sinkers Conference, herein calledthe Union, filed with the Regional Director for the Third Region(Buffalo, New York) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Endi-cott Forging & Manufacturing Co., Endicott, New York, herein called,the Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 8, 1940 the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the,Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 16, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union, andthe Shop Committee of the Endicott Forging & Manufacturing29 N. L R., B., No. 39.218 ENDICOTT FORGING & MANUFACTURING CO.219Company, herein called the Committee,' a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice and order extending the date of hearing, ahearing was held on July 15, 1940, at Binghamton, New York, beforePeter Crotty, the Trial Examiner duly designated by the Board.The .Company and the International Association of Machinists ap-pearing on behalf of the Union were represented by counsel, theUnion by its business agent, and the Committee by its chairman; allparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission 'of evidence.The Board has reviewedthe rulings of the Trial' Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On July 27,1940, the Company filed a brief which the Board has considered.On December 5, 1940, the Union filed a motion, praying, in sub-stance, that the Board substitute the name "Endicott Die SinkersLocal No. 190, of the International Die Sinkers Conference" forthe name of the union wherever it may appear in these proceedings.On December 21, 1940, the Board issued and duly served upon theparties a notice that on December 27, 1940, unless sufficient cause tothe contrary should appear, it would make such substitution.Nocause to the contrary having been shown, on January 17, 1941, theBoard issued and duly served upon the parties an order granting themotion..Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEndicott Forging & Manufacturing Co., of Endicott, New York,aNew York corporation, is engaged in the manufacture of dropforgings.The principal raw material used by the Company in'itsoperations' is bar steel.From May 1, 1939, to April 3, 1940, theCompany expended $630,000 for the purchase of such material, ap-proximately 75 per cent of which was secured from points outsidethe State of New York. During that period the Company manu-factured drop forgings valued at $1,300,000.More than 75 per centof the drop forgings manufactured by the Company were shipped1The Committee is referred to as the Grievance Committee in its proposed rules andbylaws and as the Shop Committee by its chairman and in the'contracts entered into be-tween the Company and the employees.It Is clear that the Shop Committee and theGrievance Committe'a are identical 220DECISIONS OF NATIONAL LABOR RELATIONS - BOARDto points outside the State of New York.The Company employsabout 161 production and maintenance employees, about 25 of whomare employed in its die room. It concedes that its business is con-ducted in interstate commerce.II. THE ORGANIZATION$ INVOLVEDEndicott Die Sinkers Local No. 190, of the International. DieSinkers Conference is a labor organization admitting to membershipall employees of the Company working on dies or parts of dies.The Shop Committee of the Company is an unaffiliated labor or-ganization functioning as an employee representation plan in whichall the employees participate by virtue of their employment by theCompany.III. THE QUESTION CONCERNING REPRESENTATIONSince 1936 the Committee has had collective bargaining contractswith the Company covering all production and maintenance em-ployees.The last contract, which was executed in November 1939,was to expire on November 30, 1940.Early in April 1940, the Union began to organize the Company'semployees in the die room.On April 22, 1940, and again on April26, 1940, the Union, claiming to represent a majority of the employ-ees in the die room, requested the Company to recognize it as theexclusive bargaining representative of its employees engaged inwork on dies and parts of dies.The Company refused this requeststating that the Committee represented all its production and main-tenance employees and that it' had entered into a collective bargain-ing contract with the Committee which was then in effect.The Union submitted to the Regional Director evidence indicat-ing that it represented a substantial number of the Company's em-ployees in the unit claimed by it to be appropriate.2'We find that a question has arisen concerning the representationof employees of the Company.V. THE APPROPRIATE UNITThe Union contends that all employees of the Company perform-ing work on dies or parts of dies used to complete forgings, includ-ing apprentices and excluding laborers and maintenance employees,constitute a unit appropriate for the purposes of collective, bargain-ing.The employees so engaged include die sinkers and apprentices,2 The Regional Director reported that the Union submitted 17 authorization cards datedbetween April 1, 1940, and May 1,1940, bearing signatures which appeared to be genuineand original. ENDICOTT FORGING & MANUFACTURING CO.221milling machine operators, boring mill operators working on, diesonly, lathe operators and apprentices working on dies more than50 per cent of their time, grinders, plane operators, die repair op-erators, and, trimmer apprentices.The Company 'contends that allproduction and, maintenance employees constitute an appropriateunit.The Committee 'makes no contention concerning the appro-priate unit.The Committee was formed in 1935. It consists of eight employ-ees representing the various departments of the Company electedannually by the employees in each department. Since 1935 it hasbeen the bargaining representative of all the Company's productionand maintenance employees and has annually, since 1936, enteredinto collective bargaining contracts with the Company.The em-ployees in the die room have been represented on the Committee bytwo employees elected annually.The Committee is not a membership organization 'and employeesare automatically entitled to participate in the departmental elec-tions, of representatives by, virtue of their employee status.The lastagreement negotiated by the Committee is entitled "Agreement be-tween Workers and Company" and although subscribed, by the Com-mittee, recites that it is an agreement "between the employees andthe Endicott Forging & Manufacturing Company." Thus the Com-mittee is not- specifically accorded recognition by the Company asthe representative of its employees.Under these circumstances,' weare of the opinion that neither the continued existence of the Com-mittee during the past 5 years nor the history of bargaining withthe Company establishes sufficiently a pattern of collective bargain-ing upon an industrial basis that would render inappropriate thebargaining unit herein sought by the Union. Indeed, the die sinkers,as well as other groups of employees, have been accorded separaterepresentation on the Committee in conformance with the practiceof choosing representatives by departments. It should be noted,moreover, that the Committee does not challenge the appropriatenessof a unit consisting of the die sinkers.The die sinkers are highly skilled craftsmen who serve a 9-yearapprenticeship before they become journeymen die sinkers.TheCompany conducts its dies operations in a separate building.We areof the opinion and we find that the employees of the Company en-gaged in work on dies and parts of dies constitute a well-definedgroup entitled to be regarded, under the circumstances presented,as a unit appropriate for the purposes of collective bargaining.EThe departments consist of the forge shop, die room, press room, shippingroom andsteel yard, and millwrights. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the Company contends that all the production and main-tenance employees constitute an appropriate unit, in respect to theunit sought by the Union the Company argues that the apprenticesshould be excluded.Because of the scarcity of die sinkers the Com-pany employs apprentices under individual contracts fora period of4 years during which time they are trained to become die sinkers.They are engaged in specialized work on parts of dies.Apprenticesare eligible to membership in the Union. , In view of these facts wefind that there is an identity of interest between the apprentices,and the employees engaged in work on dies and parts of dies, andwe shall therefore include them in the appropriate unit .4We find that all employees of the Company engaged in work ondies or_parts of dies used to complete forgings, including apprenticesand excluding laborers and maintenance employees, constitute aunit appropriate for the purposes of collective bargaining, and thatsaid unit 'will insure to employees of the Company the, full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. TIM DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by the conduct of an election.The Union desires that only employees in the appropriate unitwho were employed by the Company during the pay-roll period ofApril' 22, 1940, the date when the Union first sought recognition, beeligible to participate in the election.We shall, however, followour usual practice and .direct that the employees of the Companyeligible to vote in the election shall be those in the appropriate unitemployed during the pay-roll period next preceding the date ofthisDirection, subject to such limitations and additionsas are setforth in the Direction.In view of our finding as to-the appropriate unit and since theCommittee presented no claim during the hearing' with respect toit,we shall omit the Committee . from the ballot.The Committeeis hereby given leave, however; to have its name placed on the ballotby filing a written application to that effect with the Regional Di-rector within 5 days after the date of this Decision and Directionof Election.4SeeMatter of, Standard Hat CompanyandUnited Hatters, Cap & MillineryWorkersInternationalUnion,17 N.L.R B 883;Matterof Floyd A. Fridell,individually andtrad.ng as Carolina Marble d Granite WorkersandG4ranite Cutters' International Asso-biation of America,Charlotte,Branch,11N L. R B. 249 ;Matter.of Century Mills, Inc.andSouthJersey Joint Boardof the InternationalLadies Garment Workers Union(Learners),5 N. L. R.B. 807.t ENDICOTT FORGING&MANUFACTURING CO.223On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of EndicottForging &Manufacturing Co.,Endicott,New York, withinthe meaning of Section 9 (c) ' and Sec-tion 2(6) and(7) of the National Labor Relations Act.2.All employees of the Companyengaged inwork on dies or partsof dies used to complete forgings,includingapprentices and ex-cluding laborers and maintenance employees,constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelationsBoardRulesand Regulations-Series 2, asamended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Endicott Forging & Manufacturing Co., Endicott, New York,an election by secret ballot, shall be conducted as early as possible,but not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of the RegionalDirector for the Third Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9,of said Rules and Regulations,among the employees of theCompany engaged in workingon dies or parts of dies used to com-plete forgings, including apprentices and excluding laborers andmaintenance employees, who were employed during the pay-rollperiod next preceding the date of this Direction of Election,includ-ing those who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding those who have sincequit or been discharged for cause, to determine whether or not theydesire to-be represented by Endicott Die Workers Local No. 190,of the International Die Sinkers Conference.